       Case 2:20-cv-01033-CG-SMV Document 14 Filed 03/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                   No. 20-cv-0229 GJF/SMV

$50,240.00 in United States Currency,
$6,109.00 in United States Currency,
$2,000.00 in United States Currency,

       Defendants.

                     ORDER GRANTING MOTION TO WITHDRAW

       THIS MATTER is before the Court on Claimant’s counsel’s Unopposed Amended Motion

to Withdraw as Attorney of Record [Doc. 13] (“Motion”), filed on February 26, 2021. Claimant

has not filed any objections, and the time for doing so has passed. For the reasons stated below,

the Court will grant the Motion.

       Attorney Brock Benjamin (“Attorney”) filed his Motion to withdraw as counsel on

February 26, 2021. [Doc. 13]. In accordance with D.N.M.LR-Civ. 83.8(b), Attorney served his

Motion on all parties, including his client, Claimant Trevon Harrison. See [Doc. 13] at 2.

Additionally, the Motion provided notice to all parties, including his client, that objections must

be filed within 14 days of February 26, 2021. See id.; D.N.M.LR-Civ. 83.8(b). The deadline for

filing objections expired March 15, 2021, and Claimant Trevon Harrison filed no objections to the

Motion.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Motion to

Withdraw [Doc. 13] is GRANTED. Attorney Brock Benjamin is terminated as counsel in this
      Case 2:20-cv-01033-CG-SMV Document 14 Filed 03/17/21 Page 2 of 2




action. Claimant Trevon Harrison will proceed pro se. The Clerk is DIRECTED to update

Claimant Trevon Harrison’s contact information on the docket as follows: Claimant

Trevon Harrison’s address is 6507 Morganite Lane, Killeen, Texas 76542. His email address is

youngprimetime.th@gmail.com. Id. at 2.

       IT IS SO ORDERED.

                                                 ____________________________________
                                                 STEPHAN M. VIDMAR
                                                 United States Magistrate Judge




                                             2
